DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of claim 1, namely the recited (first/second/third) ranges, and relation to the derivation of the waiting time length, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the Abstract is partially in claim, not narrative form.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Namely, there is no enabling disclosure of how the recited ranges are acquired or what the ranges compass, and thus there is no enabling disclosure on deriving the waiting time length because determining the waiting time is premised on the recited ranges which are indeterminate.
The description does not provide adequate direction to one of ordinary skill in the art to implement the recited features of claim 1 because the disclosure merely recites the features which is of itself no explanation of the technical effects or purposes of the recited features, let alone how to enable the same, further, there are no drawing providing direction of how to enable the features to one of ordinary skill in the art. Thus one of ordinary skill in the art is left to mere speculation as to how to enable the recited features of claim 1. See MPEP 2164.01(a)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Pang (US 2015/0373358) in view of RExt: Signaling Motion Vector Range for Intra Block Copying NPL (by Guo, et. al., from IDS of 4/4/2022, hereinafter referred to as Signaling Motion Vector Range NPL).

Regarding claim 1, Pang discloses a method of video decoding, (Abstract decoding method for video data) comprising: obtaining, by analyzing a video bitstream, (paragraph 0166, range data obtained from bitstream at decoder) a range information about block vectors (BVs) used for decoding blocks that are coded using an Intra Block Copying (IBC) coding mode, (shown figures 2-4, paragraphs 0057, 0162, 0166, range for a block vector  for IBC determined, may be premised on tile or slice region granularity) and decoding the video bitstream, wherein the decoding includes performing the in-loop filtering after reconstructing the coded block; (paragraphs 0057, 0276, at least SAO in-loop filtering performed after reconstructing coded block as part of decoding) wherein the range information depends on a first range according to a profile, tier and level of the video bitstream, (as a matter of claim interpretation, this first range may be considered to be the second range signaled in a bitstream, paragraphs 0167, 0243, disclose signaling the range in a VPS/SPS/PPS profile/tier/level) a second range according to boundaries of a tile or a slice of a picture containing the coded block, (paragraph 0162, 0163, 0166, 0241-0243, second range may be constrained by tile or slice) and a third range according to a decoder capability. (as a matter of claim interpretation, the third range per the decoder capability may simply be the second range compatible with the decoder, that is a range band supported by decoder operation, paragraph 0244, figure 1, decoder engine 116, decoder has memory bandwidth to support decoding the second range)
Pang fails to disclose determining, from the range information, a waiting time length corresponding to a number of blocks for which a decoder is to wait for executing an in-loop filtering of a coded block after a block layer reconstruction process is applied to the coded block, and decoding the video bitstream according to the determined waiting time length by performing the in-loop filtering after the waiting time length after reconstructing the coded block.
However, Signaling Motion Vector Range NPL teaches determining, from the range information, a waiting time length corresponding to a number of blocks for which a decoder is to wait for executing an in-loop filtering of a coded block after a block layer reconstruction process is applied to the coded block, (See Introduction, range of block vector for IBC used to determine a delay, which is a waiting time between reconstruction and loop filtering, for the filtering) and decoding the video bitstream according to the determined waiting time length by performing the in-loop filtering after the waiting time length after reconstructing the coded block. (See Introduction, in-loop filtering performed per determined delay in decoding to effect waiting time between reconstruction and in-loop filtering of block)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the range-based waiting time delay per Signaling Motion Vector Range NPL to the pre-reconstruction in-loop filtering of Pang because Signaling Motion Vector Range NPL teaches its range-based delay techniques better allocate memory and optimize pipelining. (See Introduction)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Xu (US 2015/0103915) discloses in-loop filtering in the context of IBC.
Saxena (US 2015/0016516) discloses in-loop filtering in the context of IBC.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER KINGSBURY GLOVER whose telephone number is (303)297-4401. The examiner can normally be reached Monday-Friday 8-6 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571 272 2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER KINGSBURY GLOVER/Examiner, Art Unit 2485            

/JAYANTI K PATEL/Supervisory Patent Examiner, Art Unit 2485   
September 24, 2022